Citation Nr: 0210502	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  01-04 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for low back syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which, in pertinent part, granted a 10 
percent rating for the service-connected low back syndrome.

The Board remanded the case in October 2001 for additional 
development.  The requested development was accomplished by 
the RO and the case has been returned to the Board for 
appellate disposition.


FINDINGS OF FACT


1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran's low back syndrome is 
currently productive of ankylosis; an intervertebral disc 
syndrome; lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, in the 
standing position; severe lumbosacral strain; or more than 
slight limitation of the motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for low back syndrome are not met.  
38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for an 
increased disability evaluation for his service-connected low 
back syndrome.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and the 
recent decision of Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claim for an 
increased rating, and of the specific reasons for denying his 
claim.  The RO has also fully complied with VA's re-defined 
duties to assist claimants.  In particular, it is noted that, 
by letter dated in December 1998, the RO informed the veteran 
of specific pertinent private medical records that had been 
sought and of the fact that, while the records had been 
requested, VA "cannot compel a private physician or hospital 
to furnish records in a timely manner," and that "[t]he 
ultimate responsibility for the submission of the evidence 
rests with the claimant."  The veteran was then advised in 
that letter that "[i]t would be in his best interest to 
insure that these records are sent to us."  Thereafter, by 
letter dated in February 1999, the veteran was notified that 
the records referred to in the December 1998 letter had not 
yet been received, that the RO was still attempting to secure 
these records and that, once again, it would be in his best 
interest to insure that the records were sent to the RO.  A 
review of the record shows that the records were eventually 
received, and they are now part of the file.  (They don't, 
however, offer data that would be considered pertinent to the 
claim hereby on appeal; thus, they have not been specifically 
discussed in this decision.)

It is further noted that, by letter dated in May 1999, the RO 
notified the veteran that he was being scheduled for a VA 
medical examination in order to determine his current level 
of disability.  The examination was conducted in June 1999, 
and its report is of record.  The veteran was also sent two 
letters, in March 2001 and in December 2001, advising him of 
the enactment of the VCAA and of VA's re-defined duties to 
assist and notify under the VCAA, specifically telling him of 
the evidence that was needed to substantiate his claim, and 
of the steps he needed to take in order to have a complete 
application for benefits.  The RO also scheduled the veteran 
for a second VA medical examination, which was conducted in 
February 2002, and thereafter requested an addendum to the 
report of the February 2002 VA medical examination, to insure 
that the examiner had provided as complete data as possible 
to facilitate a decision on whether an increased rating was 
warranted for his service-connected low back syndrome.

Additionally, the Board notes that the RO has kept the 
veteran fully informed, by means of the rating decision on 
appeal and the Statement of the Case and Supplemental 
Statement of the Case that have been issued in this case, of 
the rationale for the grant of a 10 percent rating and the 
denial of a higher rating.  The veteran has not identified 
any additional pertinent evidence that may be available but 
not yet part of the record.  Thus, no additional assistance 
to the veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45.

In the present case, the veteran essentially contends that 
his service-connected low back syndrome should be rated 
higher than 10 percent disabling.  The current rating of 10 
percent has been assigned under the provisions of Diagnostic 
Code 5295 of the Schedule, which provides for such a rating 
when there is evidence of lumbosacral strain, with 
characteristic pain on motion.  A similar rating would also 
be warranted under Diagnostic Code 5292, on account of slight 
limitation of the motion of the lumbar spine, or under 
Diagnostic Code 5293, on account of evidence of a mild 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293, 5295.  Additionally, separate 
ratings of 10 percent under these diagnostic codes have not 
been assigned due to VA's anti-pyramiding provision, 
38 C.F.R. § 4.14 (essentially prohibiting the rating of a 
disability under different diagnostic codes).

A 20 percent schedular rating may be warranted when there is 
moderate limitation of the motion of the lumbosacral spine 
(Diagnostic Code 5292); moderate intervertebral disc 
syndrome, with recurring attacks (Diagnostic Code 5293); or 
lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position (Diagnostic Code 5295).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5292, 5293, 5295.  Also, X-Ray 
evidence of degenerative arthritis would warrant a 20 percent 
rating if there was evidence of the involvement of two or 
more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations, and no limitation of 
motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003.

A 40 percent schedular rating may be warranted when there is 
severe limitation of the motion of the lumbar spine 
(Diagnostic Code 5292); severe intervertebral disc syndrome, 
with recurring attacks and only intermittent relief 
(Diagnostic Code 5293); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion (Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293, 5295.

A pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief, would warrant a 60 percent rating.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5293.  Additionally, 
ankylosis of the lumbosacral spine would warrant ratings 
ranging between 40 and 100 percent, depending on the severity 
(i.e., degree and type) of the ankylosis.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic codes 5286, 5289.

The medical evidence in the file that provides objective data 
regarding the current severity of the veteran's service-
connected low back syndrome is contained in the above-
mentioned VA medical examination reports of June 1999 and 
February 2002, the March 2002 addendum to the February 2002 
report, and several VA outpatient medical records dated 
between September 1998 and October 2001.

VA outpatient medical records dated in September 1998 and 
January 1999 both reveal complaints of low back pain, and 
assessments of low back pain and mild levoscoliosis, 
respectively.

On VA medical examination in June 1999, the veteran 
complained of low back pain since his days of active service, 
with severe exacerbations twice every year, but no shooting 
pain down the legs, nor symptoms of numbness, tingling, or 
any motor weakness.  The veteran said that he was able to 
walk without any difficulty for about 30 minutes, at which 
time he would start having back pain localized to the lower 
back, with no associated leg pain.  He would then have to sit 
down and relax for a few minutes before he could stand up and 
get going again, and this would require him to modify his 
activities "quite a bit."  On physical examination, it was 
noted that the veteran "does not want to go through the 
ranges of motion as he is afraid that if he goes through the 
range of motion, he will pull his back."  Thus, his limited 
range of motion was about 30 degrees of flexion, 20 degrees 
of extension, and 20 degrees of rotation.  The examiner 
emphasized that, "[a]gain, he was not limited to his range 
of motion, however, he did not want to go through them, as he 
was afraid that this would aggravate his back."  The veteran 
was able to stand up on his tiptoes and heels, and squat 
down.  Examination of his motor function revealed that he had 
full ("5/5") strength in his quadriceps and hamstrings, as 
well as in his anterior and posterior tibial musculature.  
There was some breakaway weakness, which was not true muscle 
weakness, but possibly from the fear of aggravating his back 
condition.  He had normal sensation, and reflexes were 2+ and 
symmetrical.  The diagnosis and impression sections were 
listed as follows:

DIAGNOSTIC/CLINICAL TEST RESULTS:  X-Rays 
of the lumbar spine were reviewed.  There 
was no evidence of arthritic changes, 
although there is some degenerative disk 
disease at L4-5, as well as L5-S1.  These 
are minimal disk space narrowing.

IMPRESSION:  Lower back muscle strain, 
chronic muscle strain.  The exact range 
of motion of the [veteran] was difficult 
to ascertain secondary to the [veteran]'s 
inability to cooperate with the 
examination.  He was worried that he was 
going to pull his back when he was doing 
the range of motion.  However, the 
limited range of motion documented may 
give some guidelines.  He did not 
demonstrate any evidence of neuropathy on 
examination.  Limitation caused by pain 
are activities that require him physical 
exertion or walking more than 30 minutes.

A July 1999 VA outpatient medical record reveals another 
assessment of lower back pain, while an October 2001 VA 
outpatient medical record indicates that the veteran's low 
back pain was "presently doing well," that there were 
"[n]o new complaints," and that there was no gross 
deformity of the back, nor costovertebral angle tenderness 
(CVA).

On VA re-examination in February 2002, the veteran said that, 
since his days of active service, he would get occasional low 
back pains and that, currently, he had mild low back pain 
with occasional radiation into his left foot.  He denied any 
bladder or bowel discomfort and denied taking any routine 
medications.  He said that he had missed a few days in the 
past year, secondary to his low back, that he had had no 
other recent treatment, and that he had had at one time a 
TENS unit and other therapy, which had helped somewhat.  On 
physical examination, he was able to flex 60 degrees before 
having some discomfort, had extension to 20 degrees, and 
lateral bending and rotation to 20 degrees as well, "but 
this is mostly due to poor effort."  He could do a single 
limb toe rise, bilaterally, and deep tendon reflexes, 
strength in both lower extremities, and sensation, were all 
intact.  There was no clonus, and straight leg raising was 
negative, bilaterally.  Anterior and posterior radiological 
views of the lumbar spine demonstrated some mild degenerative 
disk disease at L4-5 and L5-S1, but, otherwise, no 
significant abnormality was noted.  The impression and 
general remarks were listed as follows:

IMPRESSION:  Chronic low back pain with 
occasional radicular symptoms.

I have reviewed the C-file.

General remarks regarding low back 
syndrome:  The [veteran] has current 10% 
disability for back strain, which I feel 
is likely still appropriate.  Although, 
the [veteran] would like to benefit from 
some active physical therapy and an 
exercise program as he appears to be 
rather sedentary and he had received some 
results from this in the past.  This 
would probably be of benefit.

In his addendum to the above report, dated in March 2002, the 
VA examiner stated the following:

I was asked to comment regarding a 
discussion explaining how failure to 
cooperate with the range of motion 
testing impacts the validity.  The 
[veteran] was limited in his efforts to 
perform the range of motion testing of 
the lumbar spine secondary to discomfort, 
which indicates he was having a possible 
flare-up at the time of the examination.  
Neck, as does the low back, exhibit 
weakened movement, excessive 
fatigability, incoordination attributed 
to service connected disability.  [The 
veteran] had obvious decreased range of 
motion on exam based on discomfort; 
however, his intermittent strain is 
likely not related to his initial back 
strain during his time in the military.  
... [P]ain can significantly limit his 
functional ability during flare-ups as 
far as his range of motion and 
discomfort.  He seems to be limited today 
based on his pain level, however again 
with no evidence of any significant 
neurological findings and physical 
examination as well as the mild 
degeneration noted on his lumbar spine at 
his L4-5 and 5-1 disk, may correlate with 
his history of a back strain.  Again, I 
state that I feel the current 10% 
disability [rating] is appropriate based 
on this, and that his limited motion and 
effort he displayed today was during an 
episode of back pain irritation.  It is 
feasible that the [veteran] may have 
additional flare-ups that cause worsened 
loss of motion as I have observed on the 
examination [to]day although this cannot 
be determined unless the [veteran] is 
examined during an acute pain episode.

The above-referenced medical evidence confirms the 
manifestation of a low back syndrome that essentially 
produces mild low back pain.  It shows, however, no evidence 
of ankylosis; an intervertebral disc syndrome; lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, in the standing position; or severe 
lumbosacral strain.  There is some limitation of motion of 
the veteran's lumbar spine, though.  Thus, the question that 
remains to be answered in this case is whether that 
limitation of motion should be considered either moderate or 
severe, so as to warrant ratings of 20 or 40 percent, 
respectively.  The Board is of the opinion, after carefully 
considering the medical evidence in the file, that the answer 
to that question is in the negative.

The reported ranges of motion of flexion and extension to 30 
and 20 degrees, respectively, in June 1999, and flexion and 
extension of 60 and 20 degrees, respectively, in February 
2002, appear to demonstrate a moderate limitation of the 
motion of the lumbar spine.  However, both examiners who 
reported these ranges of motion qualified the accuracy of 
these figures by essentially explaining that these were the 
only ranges of motion that could be obtained due to the 
veteran's refusal to cooperate with the examiners' requests, 
reportedly secondary to pain and fear of aggravation.  Also, 
the second examiner, noting that there was no objective 
evidence (in the form of neurological findings and the 
physical examination itself) supporting the veteran's 
complaints, categorically stated, twice, that he believed 
that the current rating of 10 percent was still appropriate 
in this particular case.  This opinion is an obvious 
reference to the examiner's belief that, objectively 
speaking, the limitation of the motion of the veteran's 
lumbar spine was only slight.
 
In short, it is not shown that the veteran's low back 
syndrome is currently productive of ankylosis; an 
intervertebral disc syndrome; lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, in the standing position; severe lumbosacral strain; 
or more than slight limitation of motion of the lumbar spine.  
In view of this finding, the Board concludes that the 
criteria for entitlement to a disability evaluation in excess 
of 10 percent for low back syndrome are not met.  Also, it is 
noted that the evidence is not evenly balanced so as to lead 
the Board to resolve reasonable doubt in favor of the 
veteran.

Final consideration regarding the potential for an extra-
schedular rating

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the potential 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  This regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Veterans Appeals (currently known 
as the United States Court of Appeals for Veterans Claims, 
hereinafter "the Court") has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 

38 C.F.R. § 3.321(b)(1) in the first instance, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the evidentiary record with these mandates in 
mind, the Board is of the opinion that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this question.  In particular, it is noted that there is no 
evidence in the record showing that the service-connected low 
back syndrome produces an exceptional or unusual disability 
picture, due to factors including marked interference with 
employment or frequent periods of hospitalization, that would 
render impractical the application of the regular schedular 
standards.


ORDER

A disability evaluation in excess of 10 percent for low back 
syndrome is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

